DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 8/12/2020 and 4/13/2021 are considered. 

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1106 and 1108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
5.	The disclosure is objected to because of the following informalities:
Paragraph 0090 appears to be missing language. The phrase “data S be specified” should read “data S may be specified”.
Paragraph 0120 repeatedly refers to “layout checkbox 914” which should read “layout checkbox 916” to be consistent with Fig. 9.    
Appropriate correction is required.

Claim Interpretation
6.	The claims recite “features” a number of times and specifically recites “…data points, each data point including two or more features…”. The specification is silent with respect to the term “features”. However, based on the disclosure, it appears as though features are data fields of columns with respect to rows in a database. That is, each data point corresponds to a row in a database, see Par. 21 and each feature of a data point is data field of a column associated with a row, see Par. 60.
	The examiner encourages applicants to amend the claims to be more consistent with that recited in the specification and/or verify the examiners interpretation is correct and/or provide a detailed discussion as to what applicants consider “features” and how it is sufficiently supported in the disclosure.

Claim Objections
7.	Claims 4, 5, 6, 13, 14, and 15 are objected to because of the following informalities: 
Claim 4 recites “ead” in line 2. 
Claim 5 recites “…one node being identified by at a data identifier of the selection…” (emphasis added).  
the an application…” (emphasis added).
Claims 13-15 contain similar informalities as claims 4, 5, and 6, respectively. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10650031 B2 in view of Wills (US 6304260 B1). 

In regard to claims 1, 10, and 19, each limitation of claim 1 is anticipated by claims 1, 2, and 3 of U.S. Patent No. 10650031 B2, each limitation of claim 10 is anticipated by claims 19, 2, and 3 of U.S. Patent No. 10650031 B2, and each limitation of claim 19 is anticipated by claims 12, 13, and 14 of U.S. Patent No. 10650031 B2, except for the recited “each data point including two or more features” and “displaying information associated with at least one feature of at least one data point that is a member of the first node”. Wills teaches data points and nodes comprising members representative of at least one subset of data points similar to that of the claims of U.S. Patent No. 10650031 B2. In addition, Wills teaches each data point includes two or more features and displaying information associated with at least one feature of at least one data point that is a member of a node (Fig. 2 and Column 3 line 39-Column 4 line 5).    It would have been obvious to one of ordinary skill in the art, having the teachings of the claims of U.S. Patent No. 10650031 B2 and Wills before him at the time the invention was made, to modify the data points, selection of a first node, and displaying information regarding the first node taught by the claims of U.S. Patent No. 10650031 B2 to include the each data point includes two or more (Column 4 lines 6-8).

In regard to claims 2 and 11, claims 2 and 11 are anticipated in view of claim 3 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 3 and 12, claims 3 and 12 are anticipated in view of claims 3 and 4 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 4 and 13, claims 4 and 13 are anticipated in view of claim 5 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 5 and 14, claims 5 and 14 are anticipated in view of claim 5 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 6 and 15, claims 6 and 15 are anticipated in view of claims 6-8 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 7 and 16, claims 7 and 16 are anticipated in view of claim 9 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 8 and 17, claims 8 and 17 are anticipated in view of claims 3 and 4 of U.S. Patent No. 10650031 B2 and Wills. 

In regard to claims 9 and 18, claims 9 and 18 are anticipated in view of claim 11 of U.S. Patent No. 10650031 B2 and Wills. 

Claims NOT Rejected Over the Prior Art
9.	Claims 1-19 are not rejected over the prior art of record as these claims include subject matter not disclosed by the prior art of record. However, these claims are rejected over Double Patenting and some contain minor informalities which must be overcome before the claims can be designated as allowable. 
 The prior art of records fails to discloses the particulars of “mapping each of the data points to a mathematical reference space using a mathematical filter function, each data point being represented once in the mathematical reference space; generating a cover of open sets in the mathematical reference space, each data point in the mathematical reference space being in at least one of the open sets; performing at least one similarity function on at least one data point based on data associated with at least one of the open sets of the cover in the mathematical reference space to determine one or more nodes of a plurality of nodes, each of the one or more nodes of the plurality of nodes comprising members representative of at least one subset of the data points; generating visualization comprising the plurality of nodes and a plurality of edges wherein each of the edges of the plurality of edges connects nodes with shared members”, as recited in independent claim 1 and similarly recited in independent claims 10 and 19, in combination with the other elements recited.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173